Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 22, 2015

The Court of Appeals hereby passes the following order:

A15D0214. SUZANNE SARVER v. BOYD MANAGEMENT.

      This case originated as a dispossessory proceeding in magistrate court.
Following an adverse ruling, Suzanne Sarver appealed to the superior court. On
December 17, 2014, the superior court ruled against Sarver, who filed this application
for discretionary appeal on December 29, 2014. We lack jurisdiction.
      Generally, an application for discretionary appeal must be filed within 30 days
of entry of the order sought to be appealed. OCGA § 5-6-35 (d). But the underlying
subject matter of an appeal controls over the relief sought in determining the proper
appellate procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192)
(1994). The underlying subject matter of this discretionary application is a
dispossessory judgment. OCGA § 44-7-56, which governs dispossessory actions,
requires that an appeal from a dispossessory ruling be filed within seven days of the
date judgment was entered.       Here, however, Sarver filed her application for
discretionary appeal 12 days after entry of the order she seeks to appeal.
      Sarver filed a motion seeking leave to file her application late. She mistakenly
believed that the application was to be filed in superior court. Sarver discovered on
December 24th – the due date – that applications for discretionary appeal are filed in
this Court. See Court of Appeals Rule 31. According to Sarver, she was unable to
obtain the stamped order from the trial court because that court closed early on
December 24th. Because her inability to obtain the order was due to the closure of
the trial court, Sarver argues that she should be given extra time in which to file her
application.
      The time requirement for filing a discretionary application is a jurisdictional
requirement, and this Court is unable to accept an untimely application. See Crosson
v. Conway, 291 Ga. 220 (1) (728 SE2d 617) (2012). A party may request an extension
of time for filing a discretionary application, but the motion must be made on or
before the due date. See Court of Appeals Rule 31 (g).
      Because Sarver’s request for an extension of time was not timely, her motion
is hereby DENIED. The application is thus untimely, and it is hereby DISMISSED
for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                                                           01/22/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.




                                         2